Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 1, the claim was amended to recite a step of converting, with a third translation protocol of the central controller of the substation, the first message from the first native language to the neutral language. The claim also recites, before the aforementioned step, a step of converting, with a first translation protocol of the first smart meter, the first message from the first native language to a neutral language and a step of transmitting, with the first smart meter when in a first mode, the first message to a central controller of a substation. All the steps in the method are in recited in the order that they are performed with the exception of the new claimed step. Therefore, it is unclear when the new step of converting with a third translation protocol the first message is performed in the claimed method. Also, the limitations recited in the step of converting with a first translation protocol and the step of transmitting mean that the first smart meter transmits the first message to the substation in the neutral language, and they also mean that the substation receives the first message in the neutral language. Therefore, it is unclear why the substation will use a third translation protocol to covert the first message when the received first message at the substation is already in the neutral language. For this reason, the claim fails to comply with the written description requirement.

In regards to claims 2-10, the claims fail to comply with the written description requirement due to their dependency on claim 1.	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8-9, 11-12, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583), Lawrence et al. (US-6,393,341) and Zappetelle et al. (US-2012/0057592). 

In regards to claim 11, Sobotka teaches a system for communicating between a plurality of facilities in a utility distribution network, each of the plurality of facilities including a smart meter [fig. 1]. Furthermore, Sobotka teaches that the system comprises a first facility of the plurality of facilities, and that the first facility includes a first smart meter [fig. 1 element 116].  Sobotka further teaches that the system comprises a second facility including a second smart meter [fig. 1 element 116].
Sobotka teaches that the first smart meter is configured to operate in a first or a second mode based on quality of a communication channel wherein in the first mode, the first meter communicates with a central controller of the utility distribution network and in the second mode, the first meter communicates with the second smart meter [fig. 1 elements 118 (central station) and 116 (meter), col. 9 L. 28-35]. However, Sobotka does not teach that the first meter/node transmits a first message to the second smart meter/node wherein the first message is not forwarded by the second smart meter.
On the other hand, Moon teaches that nodes in a network can exchange data with each other [fig. 1, col. 3 L. 16-25]. This teaching means that a first node can transmit a first message to a second node. Furthermore, Moon teaches that in a first mode, the first node generates the first message and transmits the first message to a central controller that relays the message to the second node, and in a second mode, the first node generates the first message and transmits the first message to the second node, wherein in the second mode, the first message is not forwarded to the central controller from the second node [col. 4 L. 55-67]. Moon teaches that the second node is configured to receive the first message from at least one selected from a group comprising of the first node and the central controller [col. 4 L. 55-67]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moon’s teachings of letting the nodes exchange data or information with each other in the system taught by Sobotka because it will permit the meters at different facilities to exchange data or status information with each other.
The combination of Sobotka and Moon does not teach that the first message is generated in a first native language of the first smart meter and that the system comprises a first translation protocol and a second translation protocol.
On the other hand, Lawrence teaches that smart meters each can have a different communication protocol that is not compatible with a protocol used by a receiver receiving a message from the smart meter, and that each smart meter comprises an interface (translation protocol) that translates messages from/to the smart meter’s protocol to/from a neutral language in order a receiver can receive messages from a smart meter that does not use the same native protocol [col. 3 L. 31-42, col. 4 L. 10-15, L. 43-45 and L. 54-59]. These teachings mean that the first smart meter is configured to generate the first message in a first native language of the first smart meter and that the first facility comprises a first translation protocol configured to convert the first message from the first native language to a neutral language. These teachings also means that the receiver of the first message, which in the case of the combination is the second smart meter at the second facility, receives the first message and comprises a second translation protocol configured to convert the first message from the neutral language to a second native language of the receiver.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lawrence’s teachings of having an interface in each meter that is able to translate messages from/to native language from/to a neutral language in the system taught by the combination because it will permit the system to function with any type of meter that uses any type of communication protocol.
The combination of Sobotka, Moon and Lawrence teaches that the second smart meter can receive the first message from the first smart meter or from the central controller [see Moon col. 4 L. 55-67]. The combination does not explicitly teach that the first message is received from at least one of the group consisting of the first smart meter and the central controller. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system so the second mart meter only receives messages from the first smart meter or from the central controller because it will permit the second smart meter to prevent communication with other external devices that may want to access the data without authorization.    
The combination of Sobotka, Moon and Lawrence does not teach that the central controller is located at a substation of the utility distribution network.
On the other hand, Zappetelle teaches that the central controller can be located at a substation of the utility distribution network [fig. 1 element 104, par. 0018 L. 2-5, par. 0023 L. 1-7, par. 0033 L. 1-9].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Zappetelle’s teachings of placing the central controller at a substation in the method taught by the combination because it will permit to create a smaller and more manageable network with the meters that obtain the utility from the substation.
The combination of Sobotka, Moon, Lawrence and Zappetelle further teaches that the interface used to translate protocols can also be located outside the meters at a receiver of a message, which in this case is the central station, and that the interface can be configured to translate messages to/from a meter’s language from/to the neutral language [see Lawrence fig. 6, col. 3 L. 31-34, col. 4 L. 16-19]. This teaching means that when the central station is the receiver of the first message, the central station includes a third translation protocol located outside the first meter and the second meter, the third translation protocol configured to convert the first message from the first native language to the neutral language. 

In regards to claim 1, the combination of Sobotka, Moon, Lawrence and Zappetelle, as shown in the rejection of claim 11 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 2, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, further teaches that the first translation protocol is provided at the first meter (at the first facility) [see Lawrence col. 4 L. 11-14].  

In regards to claim 3, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, further teaches that second translation protocol is provided at the second meter (the second facility) [see Lawrence col. 4 L. 11-14].

In regards to claim 4, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, further teaches that the central controller can be located at a substation of the utility distribution network [see Zappetelle fig. 1 element 104, par. 0018 L. 2-5, par. 0023 L. 1-7, par. 0033 L. 1-9].

In regards to claim 6, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, further teaches that the native languages used by the meters can any known protocol such as ANSI, ABB and IEC [see Lawrence col. 13 L. 21-30].
Even though the combination does not explicitly recite that the first and second native languages are selected from a group of languages consisting of ANSI C12, IEC-61850, DNP, SEP, DLMS/COSEM, a separate standard application-layer language, and a proprietary application-layer language, it is clear from the combination’s teachings that the meters can employ any known native language. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used meters that employ the claimed native languages because it will permit the system to communicate with meters that use well-known standard protocols as native languages.
  
In regards to claim 8, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, further teaches that messages at the meters are translated to/from their native language using a description of the meters that includes rules unique for each meter [see Lawrence col. 4 L. 25-35]. This teachings means that the first message is converted from the first native language to the neutral language using a first mapping between the first native language and the neutral language; and that the first message is converted from the neutral language to the second native language using a second mapping between the neutral language and the second native language.

In regards to claim 9, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, further teaches that messages at the meters are translated to/from their native language using a description of the meters that includes rules unique for each meter [see Lawrence col. 4 L. 25-35]. This teachings means that the first mapping matches specific parameters of the neutral language to specific parameters of the first native language and that the second mapping matches specific parameters of the neutral language to specific parameters of the second native language.  

In regards to claim 12, the combination of Sobotka, Moon, Lawrence and Zappetelle, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 14, the combination of Sobotka, Moon, Lawrence and Zappetelle, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 16, the combination of Sobotka, Moon, Lawrence and Zappetelle, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 17, the combination of Sobotka, Moon, Lawrence and Zappetelle, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Claim(s) 5, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583), Lawrence et al. (US-6,393,341) and Zappetelle et al. (US-2012/0057592 as applied to claim(s) 1 and 11 above, and further in view of IEC (Application Integration at Electric Utilities-System Interfaces for Distribution Management-Part9: Interfaces for Meter Reading and Control).
In regards to claim 5, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, does not teach that the neutral language is the IEC 61968-9:2013 schema standard.  
On the other hand, IEC teaches that IEC 61968-9:2013 is an open communications interconnection (OSI) protocol that can be used to communicate data from/to utility meters [pg. 14 section 1 L. 1-12, pg. 15 fig. 1].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use IEC’s teachings of using the claimed protocol in the method taught by the combination because IEC 61968-9:2013 provides an open protocol that supports many of the utility business functions related to meter reading and control.

In regards to claim 10, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, does not teach that the neutral language is employed at an application layer of a protocol stack of an open communications interconnection protocol for the utility distribution network.  
On the other hand, IEC teaches that IEC 61968-9:2013 is an open communications interconnection (OSI) protocol that can be used to communicate data from/to utility meters [pg. 14 section 1 L. 1-12, pg. 15 fig. 1]. This teaching means that the language is employed at an application layer of a protocol stack of an open communications interconnection protocol for the utility distribution network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use IEC’s teachings of using the claimed protocol in the method taught by the combination because IEC 61968-9:2013 provides an open protocol that supports many of the utility business functions related to meter reading and control.

In regards to claim 13, the combination of Sobotka, Moon, Lawrence, Zappetelle and IEC, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 18, the combination of Sobotka, Moon, Lawrence, Zappetelle and IEC, as shown in the rejection of claim 10 above, teaches the claimed limitations.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka et al. (US-9,000,945) in view of Moon et al. (US-9,332,583), Lawrence et al. (US-6,393,341) and Zappetelle et al. (US-2012/0057592 as applied to claim(s) 1 and 11 above, and further in view of Price et al. (US-2016/0126734).

In regards to claim 7, the combination of Sobotka, Moon, Lawrence and Zappetelle, as applied in claim 1 above, does not teach that the plurality of facilities constitute a micro-grid of the utility distribution network.  
On the other hand, Price teaches that the facilities can form a micro-grid of the utility distribution network [fig. 1 element 30 and 60, fig. 2, par. 0068 L. 5-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Price’s teachings of using the facilities to form micro-grids by the combination because micro-grids permit reliable distribution of energy to the facilities.

In regards to claim 15, the combination of Sobotka, Moon, Lawrence, Zappetelle and Price, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685